UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-10


HENRY LOUIS WALLACE,

                Petitioner - Appellant,

           v.

GERALD J. BRANKER, Warden, Central Prison, Raleigh, North
Carolina,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District   of  North   Carolina,  at  Charlotte.     Robert J.
Conrad, Jr., Chief District Judge. (3:05-cv-00464-RJC)


Argued:   October 29, 2009                 Decided:   December 2, 2009


Before WILKINSON, MICHAEL, and AGEE, Circuit Judges.


Affirmed by unpublished opinion.       Judge Michael wrote         the
opinion, in which Judge Wilkinson and Judge Agee joined.


ARGUED: Ann Bach Petersen, GLOVER & PETERSEN, PA, Chapel Hill,
North Carolina, for Appellant.      Steven Mark Arbogast, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.   ON BRIEF: James R. Glover, GLOVER & PETERSEN, PA,
Chapel Hill, North Carolina, for Appellant.          Roy Cooper,
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
MICHAEL, Circuit Judge:

              In January 1997 Henry Louis Wallace was convicted in

North      Carolina    of      nine      counts       of    first-degree     murder,    eight

counts of first-degree rape, one count of second-degree rape,

two counts of first-degree sexual offense, two counts of second-

degree sexual offense, one count of assault on a child under the

age   of    twelve,      and      five    counts       of    robbery    with    a   dangerous

weapon.      He was sentenced to death on each of the murder counts.

After      exhausting       his       state    remedies,         Wallace       petitioned     a

federal district court in North Carolina for a writ of habeas

corpus, which the court denied.                            We granted a certificate of

appealability       on      two    of     Wallace’s         claims:    (1)   that   pretrial

publicity     and     the      state     court’s       denial    of    his     motion   for   a

change of venue deprived him of an impartial jury and (2) that

delayed      administration              of    Miranda         warnings      rendered       his

confessions      involuntary             and   therefore         inadmissible.          After

considering these claims, we affirm the district court’s denial

of the writ.

                                               I.

                                               A.

              The North Carolina Supreme Court described the facts

of the nine murders for which Wallace was convicted as follows:

           The State presented evidence tending to show that
      defendant [Henry Louis Wallace] murdered nine women in
      the Charlotte area over a two-year period.   Defendant

                                                  2
was identified as a suspect in three of the later
murders by a palmprint found on the car of one of the
victims.    As will be detailed below, defendant was
arrested   on  an   outstanding   larceny  charge  and
interrogated by police.    He confessed to the murders
of Shawna Hawk, Audrey     Spain, Valencia Mack, Betty
Baucom, Brandi Henderson, and Deborah Slaughter.   The
State presented the following evidence:

                 Caroline Love Murder

     On 15 June 1992, Caroline Love was living in an
apartment with Sadie McKnight, defendant’s girlfriend.
That night, after completing her shift at the
Bojangles’ restaurant on Central Avenue in Charlotte,
Love asked the night manager if she could buy a roll
of quarters to do her laundry.      The night manager
exchanged a roll of quarters for a ten-dollar bill,
and Love left the premises. As Love walked toward her
apartment, her cousin, Robert Ross, saw her walking,
offered her a ride, and drove her home. Ross watched
as Love entered her apartment.

     A few days later, Love’s employer contacted
Love’s sister, Kathy Love (Kathy), and informed her
that Love had not come to work in two days. Kathy went
to Love’s apartment and left a note.       However, the
next day, Kathy was again informed Love had not come
to work.    Kathy then contacted defendant, whom she
knew, to find Love’s roommate, McKnight.          Kathy,
McKnight, and defendant went to the police station to
file a missing person’s report.      Later, Kathy went
into Love’s apartment.   She noticed that some of the
furniture had been moved and that some of the sheets
from Love’s bed were missing, but there was no
evidence   of   Love’s   whereabouts.       During   the
investigation   of   the   missing    person’s   report,
Investigator Tony Rice of the Charlotte-Mecklenburg
Police Department determined that the roll of quarters
Love bought prior to leaving work on 15 June 1992 was
missing from her apartment.    Love was not found as a
result of the missing person’s report.

     On 13 March 1994, defendant confessed to the
murder of Caroline Love.        At trial, the State
introduced redacted versions of defendant’s tape-
recorded confession.    In the confession, defendant
stated that he made a copy of McKnight’s house key and
                           3
went to the apartment when neither McKnight nor Love
was there.   Defendant heard Love enter the apartment.
He indicated to Love that he was in the bathroom and
would leave as soon as he came out.    Upon coming out
of the bathroom, however, defendant went into the
living room where Love was watching television and
kissed her on the cheek.    Love promised not to tell
McKnight about the kiss if defendant promised not to
do it again. Defendant then put his arms around Love
in a manner similar to a wrestling choke hold.
Defendant confessed that there was a scuffle, that
Love scratched him on his arms and face, and that he
kept holding Love until she passed out.        Defendant
then moved Love to her bedroom, removed her clothes,
tied her hands behind her back with the cord of a
curling iron, and placed tape over her mouth.
Defendant had oral sex and sexual intercourse with
Love, during which she was semiconscious.          While
engaged in intercourse with Love, defendant continued
to apply the choke hold until Love’s body became limp.
Defendant stated he could tell she was still alive
because   he   could   feel  her   heart   and    pulse.
Afterwards, defendant strangled Love to death.

     Defendant further confessed that he left the
apartment to move his car closer to the stairwell and
then returned to the apartment with a large orange
trash bag.    Defendant wrapped Love’s body in a bed
sheet and put the body inside the trash bag. . . .
Defendant carried the bags down the stairs, placed
them in the backseat of his car, and then        drove
around Charlotte trying to find a place to dump
Love’s body. Defendant . . . dumped the bag into the
woods. The following day, defendant drove back to the
location because he feared the orange bag would be
noticeable from the road.    Defendant stated that he
removed the body from the orange trash bag and then
moved the body into a shallow ravine. Defendant also
admitted taking a roll of quarters        from Love’s
dresser.

     Later    on  13   March   1994,   after     defendant’s
confession,    defendant    directed    Rice     and    other
investigators to the site where he had dumped Love’s
body.   Subsequently, Dr. Michael Sullivan, a forensic
pathologist and medical examiner . . . went to . . .
recover    Love’s   skeletal    remains.     Dr.     Sullivan

                             4
performed an autopsy on those remains. . . .       Dr.
Sullivan determined that the cause of death        was
homicide by means of strangulation.

                  Shawna Hawk Murder

     In February 1993, Shawna Hawk was living with her
mother, Sylvia Denise Sumpter, in Charlotte. Hawk was
a paralegal student at Central Piedmont Community
College and worked at a Taco Bell restaurant . . .
where defendant was her manager. On 19 February 1993,
Sumpter arrived home . . . .      Hawk’s car was not
there, but Sumpter saw Hawk’s coat and purse in a
closet. This seemed unusual because it was very cold
outside, Hawk never went anywhere without her purse,
and Sumpter had seen Hawk earlier in the day wearing
the coat.    Sumpter called Hawk’s boyfriend, Darryl
Kirkpatrick, to ask if he had seen Hawk, but
Kirkpatrick said he had not.

     Sumpter then learned that Hawk was to have picked
up her godson from daycare but had not done so.
Sumpter looked through Hawk’s purse and noticed that
her keys were not there and that some money was
missing. . . . Kirkpatrick and Sumpter decided to file
a missing person report and called the police.
Subsequently, Kirkpatrick walked through the house
looking in each room.         He entered a bathroom
downstairs and noticed the shower curtain outside the
bathtub.   When Kirkpatrick pulled the shower curtain
back, he saw Hawk curled up and submerged in
water . . . . Emergency personnel arrived, tried to
resuscitate Hawk, and then transported her to the
hospital, where she was pronounced dead.

     On 20 February 1993, Dr. Sullivan performed an
autopsy on Hawk’s body. . . . Based on his
observations, Sullivan opined that the cause of Hawk’s
death was ligature strangulation.

      Defendant confessed that he stopped by Hawk’s
home to see her and that they talked for a while. As
defendant was leaving, Hawk gave him a hug. Defendant
then told Hawk he wanted her to have sex with him.
Defendant took Hawk to her bedroom, told her to remove
her clothing, and told her to perform oral sex on him,
which she did. Then, defendant performed oral sex on
Hawk.    The two then engaged in sexual intercourse.

                          5
Defendant admitted that Hawk was afraid and cried the
whole time. Afterwards, defendant told Hawk to put her
clothes on, and he took her into the bathroom.
Defendant placed Hawk in a choke hold, with her head
between his arms, until she passed out.      Defendant
then filled the bathtub with water and placed Hawk in
it. Defendant also admitted taking fifty dollars from
Hawk.

                 Audrey Spain Murder

     On 23 June 1993, [Audrey] Spain was to report to
work at 6:30 pm at a Taco Bell restaurant . . . .
Spain did not show up for work.        Mark Lawrence,
Spain’s manager, thought it was unusual for Spain not
to come to work, so he drove by Spain’s apartment that
evening. Lawrence saw Spain’s car in the parking lot.
Lawrence then called Spain and left a message on her
answering machine.

     The next morning, 24 June 1993, Lawrence rode by
Spain’s apartment and again saw her car in the
lot. . . .    Spain did not show up for work that
evening. . . . Lawrence called 911.        Thereafter,
officers periodically rode by the apartment and
knocked on the door, but got no response.

     On 25 June 1993, maintenance personnel from the
apartment complex entered the apartment . . . and
discovered Spain’s body on the bed. . . .

          On 26 June 1993, Dr. Sullivan conducted an
autopsy on Spain’s body . . . . Dr. Sullivan opined
that the cause of death was strangulation.

     Defendant confessed that he went to Spain’s house
and that they smoked marijuana together.     Defendant
admitted that his motive for visiting Spain was
robbery. He stated that he put Spain in a choke hold
in her living room and inquired about the combination
for the safe at her workplace, but she said she did
not know the combination.   Defendant also asked about
money in her personal bank account, but she said she
did not have any money . . . .

     Defendant said he did not remember asking Spain
to remove her clothes. Spain begged defendant not to
hurt her, but defendant maintained the choke hold

                          6
until Spain passed out.   Defendant then dragged Spain
into her bedroom and had intercourse with her.
Afterwards, defendant took Spain into the bathroom,
where he put her into the shower to wash off any
evidence.    Defendant placed Spain into her bed and
tied a T-shirt and bra around her neck.         Before
leaving,   defendant took Spain’s keys and Visa credit
card.     He used the Visa card to purchase gas.
Defendant returned to Spain’s apartment to make phone
calls so it would seem as though she had not died on
the day defendant killed her.

                Valencia Jumper Murder

     In August 1993, Valencia Jumper was a senior at
Johnson C. Smith University in Charlotte, studying
political science. She also worked at Food Lion . . .
and at Hecht’s . . . . On 9 August 1993, a friend of
Jumper’s, Zachery Douglas, spoke with Jumper on the
phone about meeting later that night. Subsequently,
Douglas arrived at Jumper’s apartment in the early
morning hours of 10 August 1993 and noticed smoke
coming from her apartment . . . .

     As firefighters arrived on the scene . . .
firefighter Dennis Arney entered the kitchen and
noticed that a burner on the stove had been left on.
Based   on   examinations at   the  fire   scene,  the
information provided by firefighters, and the observed
pattern the fire traveled, the investigators believed
the fire originated from a pot left burning on the
stove.     Firefighters found Jumper’s body in the
bedroom of her apartment.

     On 10 August 1993, Sullivan performed an autopsy
on Jumper’s body. . . .        [H]e found no soot in
Jumper’s airway, indicating there was no significant
inhalation of smoke during the fire.    After learning
there was no carbon monoxide in Jumper’s blood, Dr.
Sullivan listed thermal burns as the cause of death.
After defendant’s confession, Dr. Sullivan reexamined
the Jumper autopsy and amended the cause of Jumper’s
death.    Dr. Sullivan testified that the cause of
Jumper’s death was strangulation.

     Defendant confessed to Jumper’s murder . . . .
On the night in question, defendant stated that he
stopped by Jumper’s apartment and that they talked for

                          7
a while and then defendant left.       Defendant later
returned to Jumper’s apartment and asked her to call
McKnight because they had gotten into a fight. When
Jumper reached toward the phone, defendant put her in
a choke hold.     Defendant told Jumper to go to the
bedroom. Jumper begged defendant not to hurt her and
stated she would do anything he wanted.          Jumper
removed her clothes. Defendant and Jumper engaged in
oral sex and sexual intercourse.     Afterwards, while
Jumper was putting her clothes back on, defendant put
a towel around her neck and choked her until she
passed out.     Defendant stated that Jumper started
bleeding from the nose, so he kept the pressure on the
towel for about five minutes until he felt no pulse.
Then defendant wiped his fingerprints from certain
areas of the apartment. Defendant went into the
kitchen and noticed a bottle of rum, so he took the
bottle to the bedroom and poured the rum on Jumper’s
body, on the bed, and on the floor nearby. Defendant
then went back into the kitchen, opened a can of
beans, put the beans in a pot on the stove, and turned
the stove on high. Defendant took the battery out of
the smoke detector. Defendant went back into the
bedroom, lit a match, and threw it on Jumper’s     rum-
soaked body before leaving the apartment.     Defendant
returned to the apartment twenty minutes later.    When
he saw smoke rushing out the door, he left and went
home. Defendant admitted taking jewelry from Jumper’s
body and pawning it in a local pawn shop.

               Michelle Stinson Murder

      In September 1993, Michelle Stinson, age twenty,
lived in an apartment in Charlotte, with her two young
sons.    On 15 September 1993, Stinson’s friend, James
Mayes, stopped by her apartment to visit . . . .
Mayes knocked on the front door, but no one answered.
Mayes heard the children knocking on the window and
telling him their mother was sleeping on the kitchen
floor . . . .      Mayes had turned to leave when the
oldest child came out the back door and grabbed him.
Mayes picked up the child and went back into the
apartment through the back door.      Mayes discovered
Stinson lying on the kitchen floor with blood around
her. Mayes picked up the phone but realized the cord
had been cut or jerked out of the wall. Mayes took the


                          8
children and asked the neighbors to help him find a
phone. He then called the police.

     Dr. Sullivan performed an autopsy on Stinson’s
body on 16 September 1993. . . .    Dr. Sullivan opined
that the cause of Stinson’s death was stab wounds to
the chest with strangulation as a contributing cause.

     Defendant confessed that he stopped by Stinson’s
apartment around 11:00 pm, with the intention of
raping and murdering her.    They talked for a while,
and then defendant got ready to leave and they hugged.
At that point, defendant told Stinson that he wanted
to have sex with her and that he wanted her to remove
her clothes. Stinson told defendant she was sick, but
defendant did not believe her . . . . Defendant began
to choke Stinson.    Stinson then agreed to have sex
with defendant and removed her clothes.        Defendant
told Stinson he wanted her to perform oral sex on him,
but she stated she did not know how.           Defendant
responded, “well you’re about to learn.” Stinson then
performed oral sex on defendant.   After having sexual
intercourse   on    the   kitchen    floor,    defendant
administered  a   choke  hold   until   Stinson   became
unconscious. Defendant strangled Stinson with a towel
he had retrieved from the bathroom. Stinson began to
gasp for air, so defendant took a knife and stabbed
her approximately four times.        Defendant used a
washcloth to wipe his fingerprints from a glass, the
door, the phone, the wall, and the floor.         Before
defendant left the apartment, Stinson’s oldest son
awoke and defendant told him to go back to bed.
Defendant left through the back door, using a towel to
avoid leaving fingerprints, and threw the knife and
washcloth over a fence near the back of Stinson’s
apartment.

                  Vanessa Mack Murder

     In February 1994, Vanessa Mack was living in an
apartment in Charlotte with her two young daughters.
She worked at Carolinas Medical Center.         On 20
February 1994, Barbara Rippy, the grandmother of
Mack’s oldest daughter, went to Mack’s apartment to
pick up Mack’s youngest daughter . . . . Rippy arrived
at 6:00 am and went to the back door, but the door was
ajar. Rippy called out, but Mack did not respond. As
she entered, Rippy noticed Mack’s four-month-old
                           9
daughter lying on the couch, which she felt was
unusual.   Rippy entered the bedroom and saw Mack’s
feet hanging off the side of the bed. . . .    Rippy
called 911. Rippy then picked up Mack’s daughter and
went outside . . . .

     Officer Jeffrey Bumgarner of the Charlotte-
Mecklenburg Police Department found Mack lying on her
bed.   Bumgarner observed a towel around Mack’s neck
and blood coming from her nose, ears, and the back of
her head.   Bumgarner also noticed a pocketbook, with
its contents scattered on the bed.

     Dr. Sullivan performed an autopsy on Mack’s body
on 21 February 1994. . . .    Dr. Sullivan opined that
the cause of Mack’s death was strangulation.

     Defendant confessed that he had been in Mack’s
neighborhood and had called to see if she was at home.
When she answered, he hung up the phone.       He then
walked over to her apartment. Defendant admitted that
his motives for going to see Mack were robbery, to
support his cocaine addiction, and murder.    Defendant
stated that he tried to find a way to maneuver Mack
into the position he needed in order to administer a
choke hold, but she refused to give defendant a hug,
so he asked for something to drink. When Mack turned
her back, defendant pulled out a pillowcase he had
brought with him and placed it around her neck.      As
Mack resisted, defendant put more pressure on the
pillowcase and explained that this was a robbery.
Defendant and Mack went into the bedroom, where
defendant commanded Mack to give him all the money she
had, including her . . . (ATM) card and . . . (PIN).
After Mack gave defendant everything, he told her to
remove her clothes, which she did. Defendant and Mack
engaged in sexual intercourse.    Afterwards, defendant
told Mack to put her clothes back on. Defendant then
tightened the pillowcase around Mack’s neck until she
passed out.   Defendant added another garment to keep
the pillowcase from loosening. Defendant then checked
on Mack’s baby and stayed until the baby went to
sleep. . . .   Later, defendant attempted to use the
ATM card at several banks and discovered that the PIN
given to him by Mack was not correct.




                          10
                 Betty Baucom Murder

     In March 1994, Betty Baucom lived in an apartment
in Charlotte with her adopted daughter.    On 9 March
1994, Baucom, an assistant manager at the Bojangles’
restaurant . . . was scheduled to work, but she did
not report to work.    Baucom’s unit director, Jeffrey
Ellis, called Baucom’s apartment several times but
received no answer. . . .

     The next morning, Ellis became increasingly
worried because Baucom was again scheduled to work but
did not report.   Neither Baucom’s mother nor Baucom’s
aunt had heard from Baucom.         Ellis and another
employee drove to Baucom’s apartment . . . .      They
knocked on the door and looked in the windows, and
everything appeared normal . . . . Ellis and Baucom’s
mother decided to contact the police department, and
they identified Baucom as a missing person.

     Officer   Gregory   Norwood  of   the   Charlotte-
Mecklenburg Police Department received a call on the
morning of 10 March 1994 to respond to an apartment
where a young woman had been found.        She was not
breathing . . . .    Norwood discovered Baucom’s body
lying facedown with a towel around her neck. . . .

     Dr. Sullivan performed an autopsy on Baucom’s
body on 11 March 1994 . . . .  He testified that the
injuries were consistent with a struggle.        Dr.
Sullivan opined that the cause of Baucom’s death was
strangulation.

     Defendant confessed that he went to Baucom’s
apartment and told her he needed to use the phone.
Baucom let defendant into her apartment.   They talked
for a while. As defendant was getting ready to leave,
he placed a choke hold on Baucom, and she fell to the
floor.   Defendant told her this was a robbery and
demanded the alarm code, keys, and combination to the
safe for the Bojangles’ restaurant . . . . Baucom was
very upset, and she took approximately thirty minutes
to produce the safe’s combination.      Defendant then
released the choke hold.   Defendant remembered Baucom
asking, “Why did you do that to me?”          Defendant
responded that he was a sick person and that he had
hurt many people.    Baucom then embraced defendant,
said that she forgave him, and told him he needed

                          11
help.   Defendant became enraged and grabbed Baucom by
the throat, slammed her to the floor, and then
scuffled with her.    Defendant got Baucom to her feet
and took her into the bedroom, where he told her to
remove her clothes . . . . Defendant then told Baucom
he wanted her to perform oral sex on him. She grabbed
his   penis   and  started   pulling   and  scratching.
Defendant and Baucom began to scuffle again . . . .
Defendant was able to tighten the towel around
Baucom’s neck until she was nearly unconscious.      At
this point, Baucom removed her clothes and engaged in
sexual   intercourse   with  defendant.     Afterwards,
defendant told Baucom to put her clothes back on. He
then placed a towel around her neck and asked her if
she had any money. Baucom gave defendant the money in
her purse, and he    took a gold chain from around her
neck.

     After strangling Baucom to death, defendant took
her television and left in her car. Defendant sold the
television for drugs.    He then returned to Baucom’s
apartment to make sure Baucom was dead and to take her
VCR.    While in Baucom’s apartment, defendant used a
wet cloth to wipe off the phone, door knobs, and the
wall on which some of the struggle took place.
Defendant used money from Baucom’s purse, the gold
chain, and the VCR to purchase more drugs. . . .
Defendant then left [her] car in a parking lot,
because    he  thought  police  were   following  him.
Defendant stated that he wiped the interior and most
of the exterior of the car, but forgot to wipe the
trunk lid.

               Brandi Henderson Murder

     In March 1994, Brandi Henderson was living in an
apartment with her boyfriend, Verness Lamar Woods, and
their ten-month-old son, T.W. On 9 March 1994, Woods
was at the apartment taking care of T.W. because
Henderson had a doctor’s appointment.     As Henderson
was leaving, defendant went to the apartment to say he
was leaving town.    Defendant stayed for only a few
minutes and then left.   Henderson returned during the
afternoon . . . . When Woods left, Henderson and T.W.
were alone in the apartment . . . . Woods returned to
the apartment around midnight to find the front door
unlocked, items scattered about the living room, and

                          12
the stereo missing. Woods then went through the
apartment.   He first came to T.W.’s bedroom where he
turned on the light and saw T.W. sitting on the bed
gasping for air with something white coming out of his
mouth and a pair of shorts around his neck.      Woods
immediately ran to T.W. to remove the shorts . . . .
Woods then realized that Henderson was lying facedown
on the bed.    Woods rolled her onto her back and saw
that towels were tied around her neck and that her
face was blue.     Woods removed the two towels from
Henderson’s neck and then called 911.        He moved
Henderson’s body from the bed to the floor and began
administering CPR pursuant to instructions from the
911 operator.    When police officers arrived, it was
obvious Henderson was dead.    T.W. was taken to the
hospital.

     . . . Dr. Tom Brewer examined T.W. in the
emergency room.    Dr. Brewer testified that T.W. was
awake,   breathing,   and  had   stable  vital  signs.
However, his failure to pull away when struck with a
needle was some evidence that he was not acting
normally . . . .       Dr. Brewer testified that he
believed the ligature and T.W.’s injuries caused great
pain and suffering.

     Dr. Sullivan performed an autopsy on Henderson’s
body on 10 March 1994. . . . Dr. Sullivan opined that
the cause of death was strangulation.

     Defendant confessed that he planned to murder
Henderson on Tuesday morning, but when he arrived at
the apartment, Woods was present.    Defendant left the
apartment, found Baucom’s apartment in the same
apartment complex, and murdered Baucom.     He returned
to Henderson’s apartment the same night when he knew
Woods would be at work. . . . Henderson and defendant
talked for a while, and then defendant asked for
something to drink.    When Henderson reached into the
cabinet, defendant choked her and told her to go into
the bedroom.   Henderson begged defendant to allow her
to hold her son, but he said, “I don’t know if that
would be a good idea for what we’re about to do.”
Defendant told her this was also going to be a robbery
and demanded money.     Henderson gave defendant . . .
approximately twenty dollars worth of coins and said
there was no other money in the house. Defendant also
told Henderson he would be taking the television and
                          13
stereo when he left. Defendant then told Henderson to
remove her clothes, which she did.    Henderson grabbed
her son, laid him across her chest, and turned his
head away so that he could not see what was going on.
Defendant   and  Henderson   started  to   have   sexual
intercourse in Henderson’s bedroom but moved to T.W.’s
bedroom so he would not cry.      Once in T.W.’s room,
defendant and Henderson continued to have sexual
intercourse, with T.W. lying across Henderson’s chest.
Afterwards, defendant told Henderson to put her
clothes back on . . . . Defendant went into the
bathroom, got a towel, and wiped off everything.
Thereafter, defendant folded the towel, put it around
Henderson’s   neck,   and  strangled   her   to   death.
Henderson’s body fell to the floor.    Defendant picked
up Henderson’s body and put it onto T.W.’s bed.       He
also tied the towel in a knot around her neck.      T.W.
started    crying,    so   defendant    gave    him    a
pacifier. . . .    Defendant then took another towel
from the bathroom and tied it tight around T.W.’s neck
so it would be difficult for him to breathe and so he
would stop crying. T.W. stopped crying and laid down
next to his mother’s body.     Defendant then ran into
the living room, disconnected the stereo, and loaded
it into Baucom’s car.         Defendant also took a
television . . . .   Defendant sold the television and
stereo for $175.000 which he used to purchase crack
cocaine.

               Deborah Slaughter Murder

     In March 1994, Deborah Slaughter lived alone in
an apartment in Charlotte.        On 12 March 1994,
Slaughter’s mother, Lovey Slaughter (Lovey), went to
Slaughter’s apartment . . . . Lovey had a key to the
apartment . . . .   When Lovey arrived, she knocked on
the door and got no response.    She put the key into
the lock and discovered the door was not locked.    As
Lovey walked through the door, she saw Slaughter’s
body lying on the floor . . . .

     Officer   Ronnie   Chambers   of   the  Charlotte-
Mecklenburg  Police   Department   entered  Slaughter’s
apartment and found a purse with its contents
scattered on the floor.         Chambers then noticed
Slaughter’s body lying on the floor faceup. There was
white fabric in Slaughter’s mouth and a towel around

                          14
     her neck.    Chambers also observed   several   puncture
     wounds in Slaughter’s chest.

          On 14 March 1994, Dr. Sullivan performed an
     autopsy on Slaughter’s body . . . . Dr. Sullivan
     opined that Slaughter’s death was caused by multiple
     stab wounds, with strangulation as a contributing
     factor in the death.

          Defendant confessed that he went to Slaughter’s
     apartment to use drugs with her. . . .         Defendant
     asked Slaughter to get him something to drink.        As
     Slaughter turned around, defendant put a towel he
     brought with him around Slaughter’s neck and tightened
     it.   Slaughter fell to her knees.      Defendant stated
     that Slaughter then realized that defendant was the
     one who had killed two other girls in nearby
     apartments.    Defendant told Slaughter to remove her
     clothes and perform oral sex on him.           Defendant
     remembered Slaughter saying, “I don’t do that; you
     might as well go ahead and kill me.”           Defendant
     tightened the towel and asked if she wanted to change
     her mind. Slaughter       stated that she would not
     perform oral sex on defendant.     Defendant engaged in
     sexual   intercourse   with   Slaughter.     Afterwards,
     defendant told Slaughter to put her clothes on.
     Defendant, knowing Slaughter carried a knife in her
     purse at all times, asked Slaughter to empty the
     contents of her purse . . . .      Defendant kicked the
     knife away and then told Slaughter to open the wallet
     and give him everything in it. As Slaughter did this,
     defendant grabbed the knife. . . .        Slaughter hit
     defendant and screamed for the police. Defendant then
     tightened the towel around Slaughter’s neck until she
     fell to the floor and started kicking.         Defendant
     tightened the towel more and tried to sit on top of
     Slaughter’s legs to keep Slaughter from alerting the
     neighbors downstairs.    Defendant went to the bathroom
     to retrieve another towel, which he tied with the
     first around Slaughter’s neck. Defendant stabbed
     Slaughter with the     knife approximately twenty times
     in the abdomen. Defendant then washed the knife clean
     and wiped his fingerprints from it . . . .

State v. Wallace, 528 S.E.2d 326, 331-40 (N.C. 2000).




                               15
                                            B.

            On    the    evening      of    March      12,    1994,    two       Charlotte-

Mecklenburg police officers arrested Wallace on an outstanding

larceny warrant.          Wallace was a suspect in some of the murders

described above at the time of his arrest.                     Rather than take him

to the Intake Center, where arrestees on a single charge were

typically       taken,     the     officers        took      Wallace        to    the    Law

Enforcement       Center       for       questioning          about       the      murders.

Investigators Mark Corwin and Darrell Price began questioning

Wallace    at    around    6:43      p.m.        To    establish      a     rapport      with

Wallace,    Corwin       and     Price     asked      him    about    his    background,

sports,    and   his     military     and    employment        history.          The    trial

court found that the investigators did not elicit incriminating

information during this initial period of questioning.                             Wallace

voluntarily raised his drug addiction and his acquaintance with

victims Brandi Henderson and Betty Baucom.                           The investigators

provided Wallace with regular breaks, food, and drink during

this first phase of questioning.                   Corwin testified that Wallace

was held for three hours and fifteen minutes before being given

Miranda warnings, though Wallace was not questioned continuously

during this period due to several breaks.                        Corwin stated that

the investigators waited to advise Wallace of his rights because

they wanted to “establish[] a good enough rapport with [Wallace]

so that he would continue to cooperate;” they did not “want to

                                            16
throw up a roadblock in [the] interview process by mentioning

attorneys and lawyers and remaining silent.”                  J.A. 1374, 1376.

Corwin acknowledged, however, that “[o]nce we plan to start the

interrogation process we have to advise them.”               J.A. 1376.

             At approximately 10:00 p.m. on March 12, Corwin and

Price read Wallace his Miranda rights.                Corwin testified that

Price read the rights from a standard form. Wallace indicated

that he understood each right and initialed the form.                      Corwin

also    stated   that       Wallace   read    the    rights       aloud    without

difficulty and never indicated that he had trouble understanding

them    or   needed    further   explanation.         Price    testified     that

Wallace was alert both before and after he signed the waiver.

After the rights advisement and waiver, Corwin and Price asked

Wallace more specific questions about his relationship with the

murder victims.

             Investigator Price left the room and Investigator C.E.

Boothe entered.       Boothe asked Wallace if he was involved in the

deaths of Betty Baucom and Deborah Slaughter.                Wallace responded

that he knew the women but was not involved in their deaths.

Boothe then told Wallace that fingerprints taken from Baucom’s

car    matched   Wallace’s     fingerprints.         Boothe    testified     that

Wallace did not respond to this statement, but that he became

very   emotional      and   formed    tears   when   shown    a    prior    arrest

photograph of himself.         Wallace told Boothe that he felt he was

                                       17
being accused of murdering women.                 Boothe said that Wallace then

discussed        his    drug     addiction      and    his     problems      with     his

girlfriend, Sadie McKnight.              As Wallace continued to cry, Boothe

told Wallace he (Boothe) “felt he knew who [Wallace] needed to

talk to.”        J.A. 1554.         Boothe was referring to “Jesus or to the

Lord.”     Id.     Boothe then left the room to speak with Corwin and

Price.

             At around 5:07 a.m. on March 13, Investigator Tony

Rice     entered       Wallace’s      interview    room.       He     also   discussed

Wallace’s drug addiction and relationship with McKnight.                             Rice

asked if he could say a prayer.                 After Wallace agreed, Rice held

Wallace’s    hand       and    asked   “our   heavenly       father”   to    “lead    us,

guide us, and direct us as we discuss this most serious issue,”

and to “forgive us of our sins and cleanse us through the blood

of Jesus.”        J.A. 1855.         Rice testified that it was not unusual

for him to pray with arrestees during interrogations and that he

made up this particular prayer.                   Rice said that Wallace cried

after the prayer, breathed a “sigh of relief,” and wrote down

the names of all his victims.                 J.A. 1640.        According to Rice,

the prayer’s purpose was to prompt Wallace to “start telling the

truth” but not to “confess.”             J.A. 1886.

             After Wallace made his list, investigators asked if

they   could      record      his    statements,      and   Wallace    agreed.       The

recording started around 5:56 a.m., and Wallace gave detailed

                                           18
confessions to the nine murders.                   Wallace took a break to sleep

at around 7:30 a.m., and during the break the police went to a

magistrate and obtained murder warrants.                          Afterwards, Wallace

accompanied the police on a van ride to show them the locations

of the bodies of Caroline Love and another woman, Sharon Nance. 1

In his statements recorded at the Law Enforcement Center and on

the van ride, Wallace gave detailed confessions to each murder

and repeatedly indicated that he had been advised of his rights

but still wished to talk with the police.                        Wallace said that he

had not been threatened or coerced and that he had “gotten the

truth off . . . . Now these people’s families will know . . . .

I’m grateful that it’s over now and I don’t have to live with it

anymore.”       J.A. 2181, 2189.

              The trial court admitted the confessions, finding no

evidence that Wallace was coerced or that he had ever expressed

a desire to stop talking or speak with a lawyer.                         The court also

found       that   the     officers    did        not    elicit    any     incriminating

information prior to administering Miranda warnings.                            Although

the     trial      court    observed    that        at    some     point    during    the

interrogation, Wallace requested to see his girlfriend and hold

his   daughter,       the    court    concluded          that    the   police   did   not

        1
       The state chose not to prosecute the Sharon Nance murder
with the nine others.    Wallace v. Polk, No. 3:05cv464-C, 2008
U.S. Dist. LEXIS 36679, at *25 n.2 (W.D.N.C. May 5, 2008).



                                             19
interpret this request as a condition for giving a statement.

Wallace said on tape that he did not view the arrangement of a

final moment with his girlfriend as a mechanism to obtain a

statement.      He went on to say that he had “wanted to tell the

story for a long time,” that if he had not “told [the police]

. . . the killing would have continued and probably I would have

killed myself as well.”          J.A. 2183.

                                         C.

             On March 13, 1994, the day after Wallace’s arrest, the

Charlotte-Mecklenburg Police Department held a press conference.

Deputy Chief Jack Boger announced that the police “believe[d]

they ha[d] the man responsible” for several murders and that the

“community should feel some sense of relief.”                    J.A. 693.           Boger

also confirmed that Wallace had led police to the remains of

Caroline Love.       Deputy Chief Larry Snider told reporters at the

press   conference        that     Wallace       was    cooperating          with      the

investigation.       Snider also said that Wallace was a suspect in

the   murders   of   three       other   women.        (There    was    no     physical

evidence   linking    Wallace      to    those    murders,      and    he    was     never

charged with them.)

             Subsequent    press     coverage      of    Wallace’s          arrest    was

extensive.      It included a typical serial killer profile.                          Some

of the press described past criminal investigations of Wallace,

while other articles described the shocked reactions of those

                                         20
who knew Wallace and considered him an “ordinary person.”                       J.A.

514.    Much of the press stemmed from criticism of the Charlotte-

Mecklenburg police for failing to apprehend Wallace sooner given

the similarity of the crimes, their proximity to one another,

Wallace’s employment connection to several of the victims, and

his past sex-crime charges.                  Commentators suggested that the

police did not aggressively pursue an investigation because the

victims       were     African   American.           The   police   responded     by

describing Wallace as someone who had “been around policemen

enough to know how they worked” and who took “great pains” to

remove physical evidence from crime scenes.                      J.A. 535.       Two

headlines labeled Wallace a “clever suspect” and a “charmer.”

J.A.    535,    540.      Some   of    the    statements    conveyed     the   police

department’s conviction that Wallace was linked to several of

the murders based on physical evidence recovered at the scenes.

               On August 9, 1994, Wallace moved for a change of venue

on the grounds that the extensive pretrial publicity surrounding

his    case    presumptively     rendered         prospective   jurors   prejudiced

against him.         At the motion hearing in January 1995, Chief Boger

confirmed that many of the police officers’ press statements

were in response to public criticism.                   Boger said that some of

the    information      released      to   combat    criticism   would    otherwise

have remained unavailable to the public until trial.                       Sergeant

Rick Sanders testified that he was concerned about whether these

                                             21
press statements might taint the trial and that the district

attorney’s       office       discouraged         further     press        conferences.

Defense     counsel       offered    the      testimony      of    criminal       justice

professor     Dr.   Robert     M.    Bohm,    who    concluded      from     a    poll    he

designed that a majority of the population from which the jury

would be drawn had already deemed Wallace guilty.

              In denying the motion to change venue in January 1995,

the trial court acknowledged that Wallace “received widespread,

and    at   times   inflammatory        coverage      from    the     news       media   in

Mecklenburg County and surrounding counties.”                       J.A. 1051.           The

court found that Wallace was the subject of sixty-four stories

in the Charlotte Observer between March 13, 1994, and May 10,

1994,   and     that   local    television         stations       aired    roughly       174

stories during the same period.                   Although some of the coverage

was inflammatory and misleading, the court concluded that some

of it was favorable to Wallace and much of it was factual and

informative rather than inflammatory.                   The court characterized

the statements of senior officers as “motivated in part [by] a

desire to provide information to allay public fears, to quiet

rumors, and to explain the conduct of the police department.”

J.A.    1054.       The    court     found    “no    evidence      that     any    police

representative         knowingly       released       false        information,           or

information known to be misleading.”                  J.A. 1054.          Finally, the

court   concluded      that    Dr.    Bohm’s      survey    was    not    probative       of

                                             22
prejudice.       Because Mecklenburg County was large (a voting-age

population      of   350,000)     and    diverse,    the    court   found    it   more

likely that prospective jurors would base their conclusions on

trial evidence than pretrial publicity.                     The court determined

that    voir    dire   examination       was   the   most    efficient      means   of

remedying any prejudice of pretrial publicity.

               During voir dire in October 1996, nine of Wallace’s

twelve jurors admitted exposure to pretrial publicity about the

case.     All nine stated that their exposure was limited to the

time period between the murders and Wallace’s arrest.                         Of the

nine,    three    remembered      nothing      or   were   not   asked    what    they

remembered; the other six remembered only a few details, such as

Wallace’s name or the fact that some of the victims worked at

restaurants.         All nine avowed to decide the case solely on the

evidence at trial.

                                          D.

               The jury found Wallace guilty of the nine murders and

related crimes and recommended death sentences, which the trial

court imposed.         The North Carolina Supreme Court affirmed his

convictions and death sentences on direct appeal.                        The supreme

court rejected Wallace’s arguments that the denied motion to

change venue and the admission of his confessions violated his

constitutional rights.          In      November 2001 Wallace filed a motion

for     appropriate      relief      (MAR)     in    the     Superior     Court     of

                                          23
Mecklenburg County.            After a three-day evidentiary hearing in

August 2004, the MAR court denied Wallace’s claims.                       Wallace did

not raise the pretrial publicity and Miranda claims before the

MAR court, though he did raise these claims on direct appeal to

the North Carolina Supreme Court in 2000.                     After the MAR court

denied   relief,       the    North    Carolina       Supreme    Court    denied    his

petition for certiorari on November 5, 2005.                     Wallace petitioned

for a writ of habeas corpus in the Western District Court of

North Carolina on November 8, 2005.                  The district court rejected

all of his claims.           We granted a certificate of appealability on

the   pretrial        publicity       and     involuntary       confession       claims.

Wallace appeals.



                                            II.

            Under      the   Antiterrorism         and    Effective     Death    Penalty

Act of 1996 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214, a

federal court exercising collateral review of criminal claims

adjudicated      on    the     merits       in    state     courts    accords     great

deference   to    a    state    court’s          legal    conclusions    and     factual

findings.        We     must    deny        habeas   relief     unless     the     state

adjudication:

           (1) resulted in a decision that was contrary to,
      or involved an unreasonable application of, clearly
      established Federal law, as determined by the Supreme
      Court of the United States; or


                                             24
          (2) resulted in a decision that was based on an
     unreasonable determination of the facts in light of
     the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).                A state court’s decision is contrary to

clearly established federal law “if the state court arrives at a

conclusion opposite to that reached by [the Supreme Court] on a

question    of    law”        or     “confronts     facts    that    are    materially

indistinguishable from a relevant Supreme Court precedent and

arrives at a result opposite” to the Supreme Court’s.                         Williams

v. Taylor, 529 U.S. 362, 405 (2000).                  A state court unreasonably

applies federal law when it “correctly identifies the governing

legal    rule    but    applies        it     unreasonably    to    the    facts   of    a

particular . . . case.”                 Id. at 407-08.         A state court also

unreasonably applies federal law when it “applies a precedent in

a context different from the one in which the precedent was

decided and one to which extension of the legal principle of the

precedent is not reasonable,” or when it “fails to apply the

principle of a precedent in a context where such failure is

unreasonable.”          Robinson v. Polk, 438 F.3d 350, 355 (4th Cir.

2006) (internal citations omitted).                    Further, a state court’s

factual findings are presumed correct and may be rebutted only

by clear and convincing evidence.                   28 U.S.C. § 2254(e)(1).             We

review     de    novo     a        district     court’s     application      of    these

principles.      Robinson, 438 F.3d at 354.




                                               25
            Wallace contends that the North Carolina state court

reached decisions that were contrary to, and an unreasonable

application of, federal law when it determined that (1) denying

his motion to change venue based on pretrial publicity did not

deprive him of an impartial jury under the Sixth Amendment, and

(2)   his   confessions    were    voluntary    and    not    obtained   amidst

circumstances calculated to undermine his free will.

                                       A.

            Wallace argues that the pretrial publicity surrounding

his arrest was so widespread and inflammatory that a jury drawn

from the community should have been presumed partial regardless

of responses given during voir dire.              Supreme Court precedent

sets a high bar for presumed prejudice on the basis of pretrial

publicity.     For   a    jury    to   be   presumed   partial    by   pretrial

publicity, the publicity must involve coverage that is almost

irrefutably incriminating and proximate in time to the trial, or

the publicity must disturb the trial proceedings.                The publicity

must rise to a level that renders court proceedings “a hollow

formality.”    Rideau v. Louisiana, 373 U.S. 723, 726 (1963).

            In Rideau residents of a town with a population of

150,000 were repeatedly exposed to a film clip of a defendant

personally confessing to murder.            Id. at 724.      The Supreme Court

presumed juror prejudice based on the spectacle of a broadcast

confession by the defendant himself.            Id. at 726.      The clip was

                                       26
shown two months before the defendant’s trial.                        Id.    The Court

also found presumed prejudice in Irvin v. Dowd, 366 U.S. 717,

725 (1961), a case in which the defendant was the subject of a

“barrage       of    newspaper         headlines,      articles,        cartoons    and

pictures” six months before his trial.                    The coverage reported

that the defendant confessed to six murders and offered to plead

guilty    to    avoid     the    death    penalty.        Id.    at   725-26.       The

publicity also characterized the defendant as “remorseless and

without    conscience.”           Id.    at     726.    The     unabated     publicity

convinced the Court that jurors’ “statement[s] of impartiality

[during voir dire] [could] be given little weight.”                       Id. at 728.

               Other Supreme Court decisions indicate that jurors may

be   presumed       prejudiced     by    publicity     that     infects     the   actual

trial proceedings.              In Estes v. Texas, 381 U.S. 532, 535-36

(1965), the Court found presumed prejudice in a case of national

notoriety in which the press attended and televised pretrial

hearings, undermining the courtroom’s atmosphere of decorum with

obtrusive       cables,    wires,        and    microphones.          Similarly,      in

Sheppard    v.      Maxwell,     384    U.S.     333   (1966),    the     Court    found

presumed prejudice in the nationally known murder trial of Sam

Sheppard.        Not    only     was    there    pervasive      publicity    from   the

outset characterizing Sheppard as the murderer, but the press

took on the air of theater.                     Reporters broadcasted a staged

inquest presided over by the coroner and prosecutor and attended

                                           27
by hundreds of spectators.                  Id. at 339.        At trial the press was

a constant presence inside and outside the courtroom.                                  Jurors’

photographs were published.                  Id. at 345.           The jury visited the

murder scene in the presence of hundreds of reporters.                                The jury

was    not    sequestered       and     was      only     admonished      to    avoid    press

coverage during the trial.              Id. at 347, 353.

               When pretrial publicity does not reach an amplitude

that makes trial “a hollow formality,” voir dire examination is

the     trial    court’s       metric       of    juror      partiality.           Murphy    v.

Florida, 421 U.S. 794 (1975).                     If voir dire “indicates no such

hostility to [a defendant] by the jurors . . . as to suggest a

partiality       that     could       not        be   laid    aside,”       then      pretrial

publicity has not deprived the defendant of a fair trial.                                   Id.

at 800.       Jurors are not expected to be “totally ignorant of the

facts    and    issues     involved,”         and     even    a    juror’s     preconceived

conclusion       on    guilt   will     not       alone    rebut    the     presumption      of

impartiality if the trial court is satisfied that the juror “can

lay aside his impression or opinion and render a verdict based

on the evidence presented in court.”                          Id. (citing Irvin, 366

U.S. at 723).            Additionally, the Supreme Court has noted the

distinction between “mere familiarity with [a defendant] or his

past    and     an    actual   predisposition             against     him,”     and    between

“largely       factual    publicity         from      that    which    is      invidious     or

inflammatory.”         Id. at 801 n.4.

                                                 28
                Wallace argues that the state court did not address

his motion to change venue under the Supreme Court’s precedent

governing       presumed          prejudice,    but       instead    went    straight        to

actual prejudice by discussing voir dire.                           Although the court

did not explicitly address Rideau, Irvin, Estes, or Sheppard in

its ruling, a “state court’s disposition of a claim need not

include extended analysis to qualify as an ‘adjudication on the

merits’ under section 2254(d).”                     Walker v. True, 401 F.3d 574,

579 n.1 (4th Cir. 2005).                 The record indicates that the state

court reasonably applied the Supreme Court’s preference for voir

dire     as     the    mitigating        tool       of    pretrial     publicity       after

implicitly       finding      that     Wallace’s         pretrial    publicity      did     not

meet the high bar required for presumed juror prejudice.                               After

finding that the publicity was more factual than inflammatory, a

distinction that the Supreme Court recognizes, Murphy, 421 U.S.

at   801      n.4,    the   trial     court     went      on   to   note    that    “jurors’

responses to the questions on Voir Dire are the best evidence of

whether       pretrial      publicity     was       inflammatory      or    prejudicial.”

J.A. 1055.           The court concluded its ruling by noting Wallace’s

“right     to    renew      the    motion,     because      of   subsequent        events    or

because of information elicited during Voir Dire.”                             J.A. 1056.

This suggests the state court understood that further publicity

shortly before jury selection might create presumed prejudice.



                                               29
           The    state     court    could      reasonably   conclude   that   the

pretrial      publicity    did    not      make   Wallace’s    trial    a   hollow

formality.      In a case involving nine brutal, similar murders in

a relatively short time span in the same geographic area, it

would be a tall order to assemble a jury that had heard nothing

about the case.         Of course, the high-profile nature of Wallace’s

case gave the trial court reason to consider his motion for

changed venue even more carefully, and we are satisfied that the

court did so.

           Most importantly, the time gap between the bulk of the

publicity and the trial was substantially longer in Wallace’s

case than in Rideau.         Wallace’s trial was nearly two years after

the surge of publicity, whereas Rideau’s trial occurred less

than two months after his broadcast confession.                  When it denied

Wallace’s motion to change venue at the hearing in January 1995,

the   state     court     could     have    reasonably   concluded      that   the

prejudicial effects of pretrial publicity would dissipate by the

time jury selection would begin in October 1996. 2                Additionally,


      2
       The North Carolina Supreme Court observed that although
the trial court referenced the passage of time in its findings
of fact, it did not explicitly rely on this rationale in denying
the motion. State v. Wallace, 528 S.E.2d 326, 345 (N.C. 2000).
We agree with the supreme court, however, that the trial court
factored time into its conclusion as part of the “totality of
the circumstances.”    J.A. 1056.   In rejecting the probative
value of Dr. Bohm’s poll, the trial court explained that the
“passage of time and the publicity or lack thereof after the
(Continued)
                                           30
prospective jurors in Wallace’s case, unlike those in Rideau,

were    not    presented    with   Wallace’s     taped    confession     in   news

broadcasts.

               We also conclude that the state court did not make an

unreasonable determination of the facts when it concluded that

most     of     Wallace’s    pretrial        publicity       was   factual,   not

inflammatory.       We must presume this factual finding correct, 28

U.S.C. § 2254(e)(1), and Wallace has failed to rebut it by clear

and convincing evidence.           Although Wallace’s arrest was followed

by some provocative and conclusory press – such as the serial

killer profile and the portrayal of Wallace as a clever suspect

who destroyed evidence – we agree that most of the coverage was

factual.       Much of it focused on the victims and the family and

friends who mourned them.            Although the coverage of Wallace’s

prior arrests was certainly unfavorable, it was also factual.

And even if Wallace was not charged with some of the crimes

mentioned, the fact that police believed that he was connected

to the crimes is not necessarily inflammatory.

               While we do not discount the prejudicial effects of

hasty    and    confident   statements       made   by   a    police   department

facing     public criticism, we also cannot discount the right of



pole [sic] was taken, could amelierate [sic] or exacerbate the
responses to the questions . . . .” J.A. 1055.



                                        31
the department to communicate information to the public.                                Nor

can we expect the press to discriminate between information that

would be admissible and inadmissible at trial.                             In sum, the

state court reasonably found that the pretrial publicity would

not make Wallace’s trial a hollow formality and that voir dire

would    provide      the     best   indicia       of    prejudice.         Unlike      the

prospective jurors in Rideau and Irvin, Wallace’s jury pool did

not   encounter       almost    irrefutably        incriminating        information       –

such as a taped confession or a promised guilty plea – shortly

before trial.          Nor is there any indication that the publicity

infected the trial itself as in Sheppard and Estes.

                                            B.

            Wallace’s         next   claim       is     that   the      state     court’s

admission       of     his     confessions        was      contrary       to,     and    an

unreasonable application of, federal law.                          The investigators’

delayed administration of Miranda warnings, Wallace argues, was

a   coercive    tactic       calculated     to    undermine       his   free     will   and

render    his        confessions     involuntary           under     the    Fifth       and

Fourteenth Amendments.

            Wallace         argues   that      the      applicable      Supreme      Court

precedent for this claim is Missouri v. Seibert, 542 U.S. 600

(2004),   rather       than    Oregon     v.     Elstad,    470    U.S.    298    (1985).

Although Seibert was decided after Wallace’s conviction became

final, Wallace argues that the case did not announce a new rule

                                            32
of constitutional law, but was rather a necessary consequence of

Elstad.       We need not decide this question because under either

case,    the    state     court    reasonably         applied        the     law       to    admit

Wallace’s      confessions.         Both    cases      involved          suspects           giving

incriminating statements before being advised of their Miranda

rights.       Yet the state court here found that the police did not

elicit incriminating information during the pre-warning period

of questioning.           Therefore, the question is whether the state

court reasonably found under the totality of the circumstances

that Wallace’s subsequent confessions were voluntary.                                  Moran v.

Burbine, 475 U.S. 412, 421 (1986).

               In Elstad the Supreme Court held that the failure to

give    Miranda     warnings       until   after       a    suspect          has       given   an

incriminating statement does not necessarily render post-warning

confessions       inadmissible,        provided            that      the          post-warning

statements       are     voluntary.        470    U.S.          at   312.          The      Court

underscored the “vast difference between the direct consequences

flowing from coercion of a confession by physical violence or

other deliberate means calculated to break the suspect’s will

and     the    uncertain    consequences         of    disclosure            of    a     ‘guilty

secret’ freely given in response to an unwarned but noncoercive

question.”         Id.      Elstad     voluntarily          made        an    incriminating

statement before police advised him of his rights.                                Id. at 315.

The    Court    refused    to     extend   Miranda         to    hold      that     “a      simple

                                           33
failure     to       administer   the   warnings,     unaccompanied          by    ‘any’

actual coercion or other circumstances calculated to undermine

the suspect’s ability to exercise his free will, so taints the

investigatory process that a subsequent voluntary and informed

waiver is ineffective for some indeterminate period.”                             Id. at

309.

             In Seibert the Court addressed the consequences of a

deliberate rather than inadvertent delay of Miranda warnings.                          A

plurality held that when the delayed administration of Miranda

warnings is deliberate and elicits a confession, it is unlikely

that subsequent warnings serve their purpose because suspects

presumably conclude that the pre-warning statement is admissible

regardless.          542 U.S. at 613.      In concurrence, Justice Kennedy

proposed that post-warning statements given after a deliberate

delay should be excluded unless police employ curative measures,

such as an additional warning explaining that the pre-warning

statement       is    likely   inadmissible.         Id.   at   622.    Because       no

rationale in Seibert garnered a majority, and Justice Kennedy

concurred on the narrowest grounds, his opinion may be treated

as the Court’s holding.            Marks v. United States, 430 U.S. 188,

193 (1977).

             Both Elstad and Seibert focus on warnings given after

police    have       already   elicited   an   admission.        The    state      court

found    that    investigators      Corwin     and    Price     did    not    ask    any

                                          34
questions designed to elicit an incriminating response before

administering warnings.             See Rhode Island v. Innis, 446 U.S.

291,    300-01      (1980)     (defining      “interrogation”         for    Miranda

purposes    as   not    only    “express      questioning,”        but   “words      or

actions on the part of police . . . that the police should know

are    reasonably    likely    to    elicit     an    incriminating      response”).

Wallace maintains that his statements regarding his drug abuse

and acquaintance with Henderson and Baucom were incriminating

because they were links in a chain of evidence against him, and

that the police exploited these statements by immediately asking

for more detail about Wallace’s connection to the victims after

they gave him the Miranda warnings.                  The case that Wallace cites

to support this argument, Ohio v. Reiner, 532 U.S. 17 (2001) is

inapplicable.       Reiner addressed the reasonableness of witnesses’

perceptions      that   their       testimony     is     incriminating      for     the

purposes    of    the   Fifth       Amendment’s        privilege   against        self-

incrimination.       Id. at 20.        The Court held that the privilege

extends to answers “which would furnish a link in the chain of

evidence needed to prosecute.”             Id.       Reiner thus speaks to what

makes a statement sufficiently incriminating to allow a witness

to assert the Fifth Amendment privilege; it does not define what

constitutes interrogation for Miranda purposes.                      Interrogation

is defined by police questioning and conduct designed to elicit



                                         35
an incriminating response, not by a suspect’s belief as to what

statements are incriminating.

       Because Miranda warnings are not required unless there is

both custody and interrogation, 384 U.S. 436, 467-68 (1966),

Wallace’s argument that his post-warning suppression should have

been suppressed must rest on the voluntariness of his waiver of

his Miranda rights.             A voluntary waiver is one that was “the

product     of     a     free     and      deliberate   choice      rather   than

intimidation, coercion, or deception” and was “made with full

awareness of both the nature of the right being abandoned and

the consequences of the decision to abandon it.”                      Moran, 475

U.S.   at   421.       “Only    if   the    ‘totality   of   the   circumstances’

surrounding the interrogation reveals both an uncoerced choice

and the requisite level of comprehension may a court properly

conclude that the Miranda rights have been waived.”                  Id.

       Wallace argues that under Elstad the delayed administration

of Miranda warnings was a circumstance calculated to undermine

his free will and that it rendered his subsequent confession

involuntary.        In   Wallace’s      case,    however,    the   state   court’s

finding of voluntariness despite the delay was not contrary to,

nor an unreasonable application of, federal law.                   After properly

finding that the police did not ask questions designed to elicit

an incriminating response prior to giving the warnings (and that

Miranda therefore did not apply to Wallace’s initial phase of

                                           36
questioning), the state court properly applied federal law by

assessing the voluntariness of his waiver under the totality of

the circumstances.

             Although the state court found that the pre-warning

questioning     of     Wallace    was     not    interrogation,      it     properly

considered delay as a circumstance bearing on the voluntariness

of Wallace’s post-warning waiver.                Voluntariness factors include

“both the characteristics of the accused and the details of the

interrogation.”        Schneckloth v. Bustamonte, 412 U.S. 218, 226

(1973).       The     court     found    that    the   pre-warning        period   of

questioning     was    not     continuous       because   Wallace    had     regular

breaks to access food, drink, and the restroom.                     There were no

indications     that        Wallace     was    sleep-deprived   or     under       the

influence     of      any     impairing       substance   during     this      time.

Investigators Price and Corwin testified that Wallace read and

initialed     the     Miranda    form     with     comprehension     and     without

hesitation, and that Wallace told them he had been read Miranda

rights before.        The state court found that the police did not

ask specific questions regarding Wallace’s relationship with the

victims until after they gave the warnings.                Wallace was allowed

to   sleep   after     his    first     detailed   confession   and       before   he

accompanied police on the van ride, where he again waived his

rights.      The state court also found that Wallace did not view



                                          37
his request to see his girlfriend and daughter as a condition

for giving statements.

          Given these factual findings, which Wallace did not

rebut with clear and convincing evidence, we cannot say that the

state court unreasonably found Wallace’s confessions voluntary

despite the delay.     Although the police clearly hoped that the

pre-warning rapport they established with Wallace would continue

after the warnings, federal law countenances this strategy.              The

Elstad Court noted that the Fifth Amendment is not “concerned

with moral and psychological pressures to confess emanating from

sources other than official coercion.”        470 U.S. at 304-05.         The

state court reasonably found that the delay did not amount to

official coercion.

          We   also    decline   to    hold   that     the   state      court

unreasonably   found   that   Investigator    Rice’s    prayer    did    not

render Wallace’s confessions involuntary.        The prayer was given

after Wallace had been advised of his Miranda rights.            The state

court found that Wallace agreed to the prayer, expressed relief

afterwards, and then gave detailed confessions to each murder.

As with the delayed administration of warnings, the state court

could reasonably find that the prayer was more in the nature of

“moral pressure” than “official coercion.”       Elstad at 305.




                                  38
                                  III.

            For the foregoing reasons, we conclude that the state

court’s decisions on Wallace’s pretrial publicity and confession

claims were not contrary to, nor an unreasonable application of,

clearly   established   federal   law.   Accordingly,   the   district

court’s order dismissing Wallace’s petition for writ of habeas

corpus is

                                                              AFFIRMED.




                                   39